DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 8 March, 2021. The amendments have been entered. Accordingly, claims 1-25 remain pending.
The amendments to the claims provide correction for the objections of claims 11 and 15 and the rejections of claims 10-15 under 35 U.S.C. 112(b). Such objections and rejections under 35 U.S.C. 112(b) have been withdrawn, in view of the amendments.
Claims 4, 5, 8, 11, and 15 remain interpreted under 35 U.S.C. 112(f) for the recitation of the claim limitation “sealing member”. See the Non-Final Rejection mailed on 9 December, 2020 which describes the three-prong test claim limitations must meet to be appropriately interpreted under 35 U.S.C. 112(f). Further, the Applicant has not presented arguments or evidence that the limitations should not be interpreted under 35 U.S.C. 112(f), and therefore, the Examiner maintains such interpretation of “sealing member” under the statute to be the defined structure within the specification and the equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the chamber" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the first recitation of “the chamber” in line 5 of claim 24 is recited as a chamber, so as to provide initial recitation of the structure and to provide antecedent basis for the second recitation.
Claim 25 depends directly from rejected claim 24, and therefore, is further rejected under 35 U.S.C. 112(b) due to dependency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over SHARAF (US 8,897,013 B2), in view of BHATTI (US 6,826,948 B1).
As to claim 1, SHARAF discloses a liquid cooling device (abstract, lines 1-7; col.1, lines 14-17), comprising:
a liquid cooling conductor (12), including a chamber(18) defined therein for communicating with outside (col.4, lines 3-4 and 49-56), the chamber being configured to accommodate a coolant (col.4, lines 3-4 and 49-56), and the surface of the liquid cooling conductor being provided with at least one communicating port (70/72) communicating with the col.4, lines 49-56 and 60-64); wherein the liquid cooling conductor is formed by joining at least two combination blocks(figure 1, wherein at least four blocks, 24, 26, combination of 14 and 20, and combination of 16 and 22), and at least one of the at least two combination blocks is a metal conductor (col.5, lines 22-26, and the combination of 14 and 20 or 16 and 22  could each be formed of metal, in addition to the PCB/electronic circuits being formed at least partially of metal due to electrical contacts and electronics provided thereon), and at least a part of the metal conductor (14 or 16) is exposed in the chamber and configured to contact the coolant flowing in the chamber (see figure 1, wherein portions of the metal conductor, either 14 or 16, or both, are exposed to the chamber, 18; col.4,lines1-12); and
a determining circuit, electrically connected to the metal conductor (col.4, lines 22-31 with particular reference to the circuitry, processor, controller, etc. on the PCB board of the metal conductor, combination of 14 and 20 or 16 and 22, which would incorporate electrical contacts between the various components).
	While SHARAF is concerned with preventing leakage of a liquid cooling device to prevent harmful exposure of electronic devices and components from a working fluid (col.1, lines 14-17) intended to cool the electronic devices and components (col.1, lines 1-2), SHARAF does not disclose, teach, or suggest the use of a detecting probe or determining circuit, as required by the claimed invention.
	However, BHATTI is within the field of endeavor of a liquid cooling device (10; figure 1; col.2, lines 59-61), wherein a similar liquid cooling conductor (16) is provided with electronic device and components requiring cooling (12/14; col.1, lines 12-33). BHATTI, similarly to SHARAF, teaches that fluid leaks is a significant concern within electronic systems, wherein the leaked fluid can damage the electronics or create risk of electrocution/fire (col.1, lines 34-36), and that the application of the apparatus of BHATTI enables a reliable and cost-effective means of quickly detecting and locating leaked coolant in a liquid-circulated cooling system (col.5, lines 46-48).  Specifically, BHATTI teaches that a liquid cooling system can be provided with a detecting probe (50), disposed on the liquid cooling conductor (figure 2 as shown along a pipe joint connected to the liquid cooling device system, such as the inlet and outlet of the liquid cooling conductor, or figure 5A-5B as discussed further in col.4, lines 14-18, to be  on a flat surface in the liquid cooling loop of liquid cooling conductor, 16) and normally electrically disconnected from the metal conductor (col.3, lines 9-46, as the leakage has not occurred under normal working circumstances); and a determining circuit (figure 6) electrically connected to the metal conductor (col.5, lines 60-62, wherein the determining circuit can be connected to the electronics/PCB and liquid coolant circuit, at least for a brief period of time, to cause auto-shutdown of the system when determining a leakage) and the detecting probe (140; col.4, lines 39-58), and generating a liquid leakage alarm signal when the metal conductor and the detecting probe are electrically connected (col.4, lines 39-58, wherein at the time the detector determines that there is a leakage, the determining circuit may cause auto-shutdown of the metal conductor, thereby electrically connecting the two, at least for a period of time, prior to shutting down the system to prevent damage, electrocution, or fire). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SHARAF with the teachings of BHATTI to incorporate the electronics circuits to further incorporate a determining circuit, as required, and detecting probe, to provide a reliable and cost-effective means of quickly detecting and locating leaked coolant in a liquid-circulated cooling system and reduce damage to the electronics associated within a liquid cooling device or create risk of electrocution/fire.

As to claim 2, SHARAF, as modified by BHATTI to incorporate a determining circuit and detecting probe, further discloses wherein a seam is formed between at least two combination blocks (figures 4a and 4b show a seam, 202, between at least two blocks, combination of 14 and 20 and combination of 16 and 22), but SHARAF, alone, does not explicitly disclose wherein the detecting probe is disposed beside the seam or surrounds the at least one communication port.
However, as mentioned within the rejection of claim 1, BHATTI taught wherein the detecting probe (50) could be disposed on the liquid cooling conductor (figure 2 as shown along a pipe joint connected to the liquid cooling device system, such as the inlet and outlet of the liquid cooling conductor, or figure 5A-5B as discussed further in col.4, lines 14-18, to be on a flat surface in the liquid cooling loop of liquid cooling conductor, 16), in a location that is on a flat surface in the liquid cooling loop of the metal conductor or around a pipe joint, such as an inlet or outlet of the liquid cooling conductor. If positioned along a flat surface along in the cooling loop of the metal conductor, similar to metal conductors, 14/20 or 16/22, of SHARAF, then, the detecting probe would be within chamber, 18, of SHARAF and beside the seam. More so, if positioned around an inlet or outlet, then the detecting probe would be positioned around either inlet or outlet of the liquid cooling device, 70 or 72. Therefore, it is believed that the combination and motivation provided for within the rejection of claim 1, further applies to the rejection of claim 2, such that one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated to modify SHARAF, in view of BHATTI, to provide the positioning of the detecting probe for the purpose related to provide a reliable and cost-effective means of quickly detecting and locating leaked coolant in a liquid-circulated cooling system and reduce damage to the electronics associated within a liquid cooling device or create risk of electrocution/fire.

As to claim 3, SHARAF, as modified by BHATTI, further discloses wherein one of the at least two combination blocks is a metal conductor(col.4, lines 22-31, wherein PCB’s, 20, contain metal, and col.5, lines 22-26, and at least cold plate, 14 ,could be formed of metal), the other combination block is an insulator(col.5, lines 22-26 wherein at least cold plate, 16 of the combination of 16/22, could be formed of a plastic), but SHARAF, alone, does not explicitly disclose wherein the detecting probe is disposed on the insulator without contacting the metal conductor.
However, as mentioned within the rejection of claim 1, BHATTI taught wherein the detecting probe (50) could be disposed on the liquid cooling conductor (figure 2 as shown along a pipe joint connected to the liquid cooling device system, such as the inlet and outlet of the liquid cooling conductor, or figure 5A-5B as discussed further in col.4, lines 14-18, to be on a flat surface in the liquid cooling loop of liquid cooling conductor, 16), in a location that is around a pipe joint, such as an inlet or outlet of the liquid cooling conductor. If positioned around an inlet or outlet, then the detecting probe would be positioned around either inlet or outlet of the liquid cooling device, 70 or 72, wherein the combination block, 16, is determined to be the insulator. This positioning would provide that the detecting probe is at least around the inlet or outlet, 70 or 72, which is disposed on the insulator and not in contact with the metal conductor (see figure 3). Therefore, it is believed that the combination and motivation provided for within the rejection of claim 1, further applies to the rejection of claim 3, such that one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated to modify SHARAF, in view of BHATTI, to provide the positioning of the detecting probe for the purpose related to provide a reliable and cost-effective means of quickly detecting and locating leaked coolant in a liquid-circulated cooling system and reduce damage to the electronics associated within a liquid cooling device or create risk of electrocution/fire.

As to claim 4, SHARAF, as modified by BHATTI, previously provided locations of the detecting probe (see rejection of claim 2), but SHARAF, as presently modified by BHATTI, does not further disclose, teach, or suggest, a sealing  member surrounding the seam or the communication port and located inside the detecting probe.
However, BHATTI further teaches wherein a sealing member is provided along an interior of a communication port, or pipe connection at an inlet and outlet, thereby surrounding the communication port from the interior (col.3, lines 5-8; figure 2 wherein the positioning would be along sleeve, 44) of the communication port and being located inside the detecting probe (col.3, lines 5-8; figure 2 wherein the sealing member would be along sleeve, 44, which is inside the detecting probe as shown). Specifically, BHATTI teaches that a sealing member positioned as such would be compressed to prevent leakage of the fluid circulating therethrough (col.3, lines 5-8). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SHARAF further with the teachings of BHATTI to incorporate a sealing member along the interior of the detecting probe and surrounding the communication port for the purpose of preventing leakage of fluid.

As to claim 5, SHARAF, as modified by BHATTI, previously provided locations of the detecting probe (see rejection of claim 2). SHARAF further discloses wherein an additional sealing member (200) can surround the seam (col.5, lines 5-7; figure 3 and 4A/4B) outside of the detecting probe (wherein if the detecting probe is along the chamber, 18, the seam surrounds this chamber as shown in figure 3, such that the positioning of the additional sealing member would be outside of the detecting probe, and wherein if the detecting probe is along the communication port, 70 or 72 as shown in figure 3, then the seal would further be outside of where the positioning of the detecting probe is).
In addition, BHATTI teaches that an additional sealing member (62) can be positioned to surround the detecting probe along the outside at the communication port (figure 2). The additional sealing member, 62, is formed of a material designed to harden and seal a leak on contact with fluid circulating within the system, such as a water activated material (col.3, lines 34-41). In doing so, the leakage is contained. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SHARAF further with the teachings of BHATTI to incorporate that an additional seal is outside the detecting probe surrounding the communication port for the purposes of containing a seal by hardening when direct contact of the seal and interior fluid occurs.

As to claim 6, SHARAF, as modified by BHATTI, discloses wherein the another sealing member is a conductive rubber ring (col.5, lines 9-10 and 30-31; figure 3).

As to claim 7, SHARAF, as modified by BHATTI, previously provided wherein the positioning and electrical connection of the detection probe (rejection of claim 2) with respect to the liquid cooling conductor and the another seal (rejection of claim 5), and wherein the liquid cooling conductor can be formed of metal (col.5, lines 22-25). Based on this, the rubber ring, for the another seal, could be electrically connected to the detection probe, through the pathway of electricity through the liquid cooling conductor, when at least the plates,14/20 combination is defined as being metal. 

As to claim 8, SHARAF, as modified by BHATTI, previously taught the positioning of the sealing member at the communication port, surrounding the port from the inside, and inside the detecting probe (see rejection of claim 4). However, SHARAF, as presently modified by BHATTI, does not further disclose or teach comprising a capillary structure, disposed between the detecting probe and the sealing member.
BHATTI, though, further teaches wherein a capillary structure (60) is disposed between the detecting probe (specifically, contacts 52 and 54 of the detecting probe) and the sealing member (structure along sleeve, 44, as noted within col.3, lines 5-8). The capillary structure provides a structure that is insulated to electrical pathways, until it is wet by the working fluid of the system (col.3, lines 21-27). More so, the capillary structure absorbs the working fluid so as to soak up and hold the working fluid until the communication port can be repaired (col.3, lines 16-19, wherein it is provided the material is felt). More so, the capillary structure can contain a dye that produces a visible stain to indicate to a user, visually, the location of the leakage (col.3, lines 29-34). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify SHARAF further with the teachings of BHATTI to incorporate a capillary structure as positioned between the sealing member and the detecting probe for the purposes of wicking away the working fluid, until repairs can be made, effectively providing electrical connection between the detecting probes contacts to indicate a leakage, and visually provide indication of the position of the leakage.

As to claim 9, SHARAF, as modified by BHATTI in the rejection of claim 8, taught the addition of the capillary structure, and wherein the capillary structure is an absorbent material to absorb the working material until repairs to the system can be made (see rejection of claim 8 and col.3, lines 16-19 of BHATTI). Therefore, it is believed that the combination and motivation provided for within the rejection of claim 8, further applies to the rejection of claim 9, such that one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated to modify SHARAF, in view of BHATTI, to incorporate the capillary structure formed of an absorbent material.

As to claim 10, SHARAF, in view of BHATTI, previously taught the other combination block, 16/22 combination, being an insulator based on the possibility that the material it is formed from is a plastic (see rejection of claim 3, at least).
In addition, as mentioned within the rejection of claim 3, BHATTI taught wherein the detecting probe (50) could be disposed on the liquid cooling conductor (figure 2 as shown along a pipe joint connected to the liquid cooling device system, such as the inlet and outlet of the liquid cooling conductor, or figure 5A-5B as discussed further in col.4, lines 14-18, to be on a flat surface in the liquid cooling loop of liquid cooling conductor, 16), in a location that is around a pipe joint, such as an inlet or outlet of the liquid cooling conductor. If positioned around an inlet or outlet, then the detecting probe would be positioned around either inlet or outlet of the liquid cooling device, 70 or 72, wherein the combination block, 16/22, is determined to be the insulator. This positioning would provide that the detecting probe is at least around the inlet or outlet, 70 or 72, which is disposed on the insulator and not in contact with the metal conductor (see figure 3 of SHARAF). Even more so, the capillary structure is shown to be in contact with the pipe connections of the inlet and outlet of the communication port, so as to be seen as surface structure that is formed on the insulator, and particularly the ports of the insulator (see figure 2 of BHATTI).Therefore, it is believed that the combination and motivation provided for within the rejections of claims 3 and 8, further applies to the rejection of claim 10, such that one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated to modify SHARAF, in view of BHATTI, to provide the positioning of the capillary structure to the insulator and as a surface structure to the insulator’s inlet/outlet ports of the communication port for the reasons related to wicking away the working fluid, until repairs can be made, effectively providing electrical connection between the detecting probes contacts to indicate a leakage, and visually provide indication of the position of the leakage.

As to claim 11, SHARAF, in view of BHATTI, previously taught wherein the sealing member is inside of the position of the detecting probe (see rejection of claim 4) and wherein the surface structure covers the surface of the insulator (see rejection of claim 10) at the part of the sealing member (see figure 2 of BHATTI). Therefore, it is believed that the combination and motivation provided for within the rejection of claims 3, 4, 8 and 10, further applies to the rejection of claim 11, such that one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated to modify SHARAF, in view of BHATTI, to incorporate the positioning of the surface structure of the capillary structure at the communication port and position of the sealing member.

As to claim 12, SHARAF, as modified by BHATTI, previously taught wherein the capillary structure, which forms the surface structure was a felt material, such that the nature of felt provides various fibers, such as hairline texture, interleaved with one another in various directions. Therefore, it is believed that the combination and motivation provided for within the rejection of claims 8, 10, and 11, further applies to the rejection of claim 12, such that one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated to modify SHARAF, in view of BHATTI, to incorporate the structure of the capillary surface structure of claim 12 for the reasons previously provided for incorporating the capillary structure.

As to claim 13, SHARAF, as modified by BHATTI, previously taught wherein the capillary structure is disposed within the detecting probe (see figure 2 of BHATTI), but with the present modification, SHARAF does not further disclose or teach that the detecting probe is attached on the surface structure.
However, BHATTI further teaches wherein the surface structure, which is the capillary structure, is attached to the detecting probe (see figure 2 of BHATTI). It is necessary that the capillary structure be attached as such to provide the electrical connection of the detecting probe contacts when wetted (col.3, lines 21-27). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify SHARAF further with the teachings of BHATTI to incorporate a capillary structure attached to the detecting probe for the purposes of effectively providing electrical connection between the detecting probes contacts to indicate a leakage.

As to claim 14, SHARAF, as modified by BHATTI in the rejection of claim 8, taught the addition of the capillary structure, and wherein the capillary structure is an absorbent material to absorb the working material until repairs to the system can be made (see rejection of claim 8 and col.3, lines 16-19 of BHATTI), and the other combination block, 16, being an insulator based on the possibility that the material it is formed from is a plastic.
In addition, as mentioned within the rejection of claim 3, BHATTI taught wherein the detecting probe (50) could be disposed on the liquid cooling conductor (figure 2 as shown along a pipe joint connected to the liquid cooling device system, such as the inlet and outlet of the liquid cooling conductor, or figure 5A-5B as discussed further in col.4, lines 14-18, to be on a flat surface in the liquid cooling loop of liquid cooling conductor, 16), in a location that is around a pipe joint, such as an inlet or outlet of the liquid cooling conductor. If positioned around an inlet or outlet, then the detecting probe would be positioned around either inlet or outlet of the liquid cooling device, 70 or 72, wherein the combination block, 16/22, is determined to be the insulator. This positioning would provide that the detecting probe is at least around the inlet or outlet, 70 or 72, which is disposed on the insulator and not in contact with the metal conductor (see figure 3 of SHARAF). Even more so, the capillary structure is shown to be in contact with the pipe connections of the inlet and outlet of the communication port, so as to be seen as surface structure that is formed on the insulator, and particularly the ports of the insulator (see figure 2 of BHATTI).Therefore, it is believed that the combination and motivation provided for within the rejections of claims 3 and 8, further applies to the rejection of claim 14, such that one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated to modify SHARAF, in view of BHATTI, to provide the positioning of the capillary structure to the insulator and as a surface structure to the insulator’s inlet/outlet ports of the communication port for the reasons related to wicking away the working fluid, until repairs can be made, effectively providing electrical connection between the detecting probes contacts to indicate a leakage, and visually provide indication of the position of the leakage.

As to claim 15, SHARAF, in view of BHATTI, previously taught wherein the sealing member is inside of the position of the detecting probe (see rejection of claim 4), but as presently modified, SHARAF does not further disclose or teach that the detecting probe is configured in the capillary structure or covers the surface of the insulator at the part disposing the sealing member.
However, BHATTI further teaches wherein the detecting probe is located within the capillary structure (figure 2 of BHATTI), and that wherein the detecting probe (50) could be disposed on the liquid cooling conductor (figure 2 as shown along a pipe joint connected to the liquid cooling device system, such as the inlet and outlet of the liquid cooling conductor, or figure 5A-5B as discussed further in col.4, lines 14-18, to be on a flat surface in the liquid cooling loop of liquid cooling conductor, 16), in a location that is around a pipe joint, such as an inlet or outlet of the liquid cooling conductor. If positioned around an inlet or outlet, then the detecting probe would be positioned around either inlet or outlet of the liquid cooling device, 70 or 72, wherein the combination block, 16/22, is determined to be the insulator. This positioning would provide that the detecting probe is at least around the inlet or outlet, 70 or 72, which is disposed on the insulator and not in contact with the metal conductor (see figure 3 of SHARAF). Even more so, the capillary structure is shown to be in contact with the pipe connections of the inlet and outlet of the communication port, so as to be seen as surface structure that is formed on the insulator, and particularly the ports of the insulator (see figure 2 of BHATTI).Therefore, it is believed that the combination and motivation provided for within the rejections of claims 3 and 4, further applies to the rejection of claim 15, such that one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated to modify SHARAF, in view of BHATTI, to provide the positioning of the capillary structure to the insulator and as a surface structure to the insulator’s inlet/outlet ports of the communication port, wherein are further the placement of the sealing member inside the detecting probe for the reasons related to wicking away the working fluid, until repairs can be made, effectively providing electrical connection between the detecting probes contacts to indicate a leakage, and visually provide indication of the position of the leakage.

As to claim 21, SHARAF, as modified by BHATTI, teaches the liquid cooling device according to claim 1 (see rejection of claim 1), but SHARAF does not further disclose the components of the coolant circulation system as required by the claim.
However, BHATTI, further teaches that coolant circulation systems are known to further comprise, a liquid pump (20), connected to the at least one communication port by a pipe (figure 1 of BHATTI, which introduces fluid via and inlet/outlet); and a driving circuit, electrically connected to the liquid pump and the determining circuit for driving the liquid pump, and shutting down the liquid pump when receiving the liquid leakage alarm signal from the determining circuit (col.5, lines 60-62, wherein it is evident that the pump and electronics require circuitry to perform the necessary functions of circulating the fluid within the system and operating the electronics for the intended purpose, and this circuitry would be shut down based on the determination of a leakage). It would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SHARAF with the teachings of BHATTI to incorporate the required structures for the purpose of operating the pump for the intended purposes, which is circulating the fluid, as necessary, to cool the electronics.

As to claim 22, SHARAF, as modified by BHATTI, previously taught the liquid cooling device including the pump as required by claim 21, but SHARAF does not further disclose the components of the coolant circulation system as required by the claim.
However, BHATTI, further teaches that coolant circulation systems are known to further comprise, a reservoir (18), wherein the liquid pump is connected to the communicating port and the reservoir by the pipe (figure 1 of BHATTI). It would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SHARAF with the teachings of BHATTI to incorporate the required structures for the purpose of operating the pump for the intended purposes, which is circulating the fluid, as necessary, to cool the electronics.

As to claim 23, SHARAF, as modified by BHATTI, previously taught the liquid cooling device including the pump as required by claim 21, but SHARAF does not further disclose the components of the coolant circulation system as required by the claim.
However, BHATTI further teaches comprising an alarm electrically connected to the determining circuit (col.4, lines 39-58), and the alarm receives the liquid leakage alarm signal to generate a corresponding alarm message (col.4, lines 39-58). The purpose being that the alarm indicates to a user that a leakage is detected within the system, and in need of repair. It, therefore, would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SHARAF, in view of the teachings of BHATTI, to incorporate the alarm and operation thereof, to provide a reliable and cost-effective means of quickly detecting and locating leaked coolant in a liquid-circulated cooling system and reduce damage to the electronics associated within a liquid cooling device or create risk of electrocution/fire.

As to claim 24 (as interpreted for examination in the rejection of claim 24 under 35 U.S.C. 112(b)), SHARAF discloses a liquid leakage detecting method, comprising:
providing a liquid cooling conductor (12) by joining at least two combination blocks(figure 1, wherein at least four blocks, 24, 26, combination of 14 and 20, and combination of 16 and 22); wherein a seam(202) is formed between the at least two combination blocks (see figures 4a and 4b, which show the seam between sections 14 and 16 of the combination blocks of at least 14/20 and 16/22), at least one of the at least two combination blocks is a metal conductor (col.5, lines 22-26, and the combination of 14 and 20 or 16 and 22  could each be formed of metal, in addition to the PCB/electronic circuits being formed at least partially of metal due to electrical contacts and electronics provided thereon), and at least a part of the metal conductor (14 or 16) is exposed in a chamber and configured to contact the coolant flowing in the chamber (see figure 1, wherein portions of the metal conductor, either 14 or 16, or both, are exposed to the chamber, 18; col.4,lines1-12).
	While SHARAF is concerned with preventing leakage of a liquid cooling device to prevent harmful exposure of electronic devices and components from a working fluid (col.1, lines 14-17) intended to cool the electronic devices and components (col.1, lines 1-2), SHARAF does not disclose, teach, or suggest the use of a detecting probe or determining circuit, as required by the claimed invention.
	However, BHATTI is within the field of endeavor of a liquid cooling device (10; figure 1; col.2, lines 59-61), wherein a similar liquid cooling conductor (16) is provided with electronic device and components requiring cooling (12/14; col.1, lines 12-33). BHATTI, similarly to SHARAF, teaches that fluid leaks is a significant concern within electronic systems, wherein the leaked fluid can damage the electronics or create risk of electrocution/fire (col.1, lines 34-36), and that the application of the apparatus of BHATTI enables a reliable and cost-effective means of quickly detecting and locating leaked coolant in a liquid-circulated cooling system (col.5, lines 46-48).  Specifically, BHATTI teaches that a liquid cooling system can be provided with a detecting probe (at least one of 72 and 74) with a first detecting potential (due to the voltage potential of either copper or aluminum), and a metal conductor(either 72 or 74 not provided for as the detecting probe) each of which are disposed on the liquid cooling conductor around the communication port (figure 3 as shown along a pipe joint, associated with the communication port, of the liquid cooling conductor) with a second detecting potential (due to the voltage potential of either copper or aluminum), and determining whether the detecting probe and the metal conductor are electrically connected (col.4, lines 39-58), and generating a liquid leakage alarm signal when the detecting probe and the metal conductor are electrically connected (col.4, lines 39-58). More so, BHATTI teaches wherein the detecting probe (50) could be disposed on the liquid cooling conductor (figure 2 as shown along a pipe joint connected to the liquid cooling device system, such as the inlet and outlet of the liquid cooling conductor, or figure 5A-5B as discussed further in col.4, lines 14-18, to be on a flat surface in the liquid cooling loop of liquid cooling conductor, 16), in a location that is on a flat surface in the liquid cooling loop of the metal conductor or around a pipe joint, such as an inlet or outlet of the liquid cooling conductor. If positioned along a flat surface along in the cooling loop of the metal conductor, similar to metal conductors, 14/20 or 16/22, of SHARAF, then, the detecting probe would be within chamber, 18, of SHARAF and beside the seam. More so, if positioned around an inlet or outlet, then the detecting probe would be positioned around either inlet or outlet of the liquid cooling device, 70 or 72. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SHARAF with the teachings of BHATTI to incorporate the required detecting method and components associated therewith to provide a reliable and cost-effective means of quickly detecting and locating leaked coolant in a liquid-circulated cooling system and reduce damage to the electronics associated within a liquid cooling device or create risk of electrocution/fire. More so, it will be noted that positioning the detecting probed and metal conductor at either the inlet or outlet port of the liquid cooling conductor of SHARAF, which communicates with the interior of the liquid cooling conductor (into the chamber), would provide that each is beside the seam (in view of communication port positioning at figure 3 of SHARAF).

As to claim 25, SHARAF, as modified by BHATTI, previously taught wherein the detector probe is beside a seam. In addition, SHARAF discloses wherein the portion of the at least combination 16/22, particularly, portion 16, of the liquid cooling conductor can be an insulator (col.5, lines 25-26) portion of the liquid cooling conductor, and thereby, provides that the detecting probe is at the insulator portion by being at the inlet/outlet, 70 or 72, of the liquid cooling conductor.

Allowable Subject Matter
Claims 16-20 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter were previously provided in the Non-Final Rejection mailed on 9 December, 2020.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 8 March, 2021, with respect to the rejection(s) of claim(s) 1-15 and 21-25 under 35 U.S.C. 103 as being unpatentable over SHARAF, in view of BHATTI, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the metal conductor of the liquid cooling conductor, which is a part of the at least two combination blocks.
Particularly, the Examiner believes that the combination of the first circuit, which is attached to the first cold plate, or the second circuit, which is attached to the second cold plate, of SHARAF could be reasonably interpreted as the at least two combination blocks, wherein at least one of the combination of 14 and 20 or 16 and 2, can be the metal conductor (in the rejection 14/20 is regarded as the metal conductor) which is provided to be at least exposed in part to the chamber and configured to contact the coolant flowing in the chamber (see figure 1 of SHARAF) and further provided to be electrically connected to at least the determining circuit (see rejection of claim 1), wherein the circuit which provide connection to the electronics of the metal conductor (14/20). BHATTI supplements the disclosure of SHARAF by teaching that a detecting probe (50/140) may be provided electrically connected to a determining circuit, such as to indicate leakage, but also provide shutdown of the electronics within the system, which is understood through at least the disclosure of col.5, lines 60-62; Wherein if a leakage is detected that may cause harm to a user or the electronics being cooling, it would be understood that the electronics, in order to protect them or a user, would be shutdown to prevent harm, damage, or electrocution. From this, BHATTI could be used to modify the system of SHARAF to incorporate a detector connected further to the determining circuit of SHARAF, which is electrically coupled to the metal conductor at least through the connection to the electronics portion, 20, of the combination 14/20, to provide auto shutdown of the circuitry when a leakage is indicated by the detecting probe further to be coupled to the determining circuit. Due to this, the Examiner believes the combination reasonably teaches the claimed invention described by independent claims 1 and 24. 
At page 8, Applicant generally states, “Sharaf discloses liquid container which is concerned with preventing leakage of a liquid cooling device, and does not teach or suggest the use of probes and determining circuit” to which the Examiner believes at least that there is a circuit of Sharaf, which could be construed as a determining circuit, as it at least is electrically coupled to the metal conductor. While Sharaf does not disclose this circuit to be coupled to a probe or detector, the rejection relies upon a combination with the teachings of BHATTI. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP §2145-IV. For at least this reason, it is not persuasive to allege patentability over a reference when the rejection relied upon a combination of the references.
At page 9, Applicant states, “Bhatti is concerned with disposing a pair of probes onto the container; Bhatti does not teach or suggest using the liquid cooling conductor 110 itself (the metal conductor 112) to serve as a detecting probe”. However, Bhatti is used to teach that a detector, which is coupled to a determining circuit, may be attached to liquid cooling conductor, wherein the electronics/PCB were regarded as the metal conductor, which the electronics/PCB, 20 at least, is a portion of the metal conductor of SHARAF, as interpreted within the rejection presented herein. Bhatti teaches that the determining circuit is capable of providing auto shut down of the electronics, e.g., metal conductor or portion of the metal conductor provided in the interpretation of SHARAF herein, to prevent further damage (electrocution, fire, etc.). For this, BHATTI is used to modify SHARAF to provide that a detection probe could be joined to the determination circuit of SHARAF that provides control over the electronics being cooled (as provided by both SHARAF and BHATTI) to at least provide auto shutdown in the event that a leakage is detected. For this, the Examiner believes that BHATTI reasonably teaches a detection probe coupled to a determination circuit which can further be coupled to electronics, when combined with SHARAF, the combination would yield the addition of detecting probes electrically coupled to the determination circuit of SHARAF which provides control to the electronics, which are a portion of the metal conductor as interpreted herein. Secondly, the rejection relies upon a combination with the teachings of BHATTI when combined with the disclosure of SHARAF. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP §2145-IV. For at least this reason, it is not persuasive to allege patentability over a reference when the rejection relied upon a combination of the references. Lastly, Applicant states, “Bhatti is concerned with disposing a pair of probes onto the container; Bhatti does not teach or suggest using the liquid cooling conductor 110 itself (the metal conductor 112) to serve as a detecting probe” which is not a requirement of the claimed invention. Specifically, the claimed invention provides the detecting probe and the metal conductor as two separate structures, such that it is unclear the argument being made by the Applicant, as the invention does not provide or suggest that the metal conductor is the same as the detecting probe. For these reasons, the Applicant’s arguments are not persuasive, and the rejection provided herein.
Lastly, page 9, Applicant argues, “As described above, both Sharaf and Bhatti fail to teach or suggest the use the liquid cooling conductor 110 itself (the metal conductor 112) to serve as a detecting probe; that is Sharaf and Bhatti fail to teach or suggest the limitations of “at least part of the metal conductor is exposed to the chamber and configured to contact the coolant flowing in the chamber” and “a determining circuit electrically connected to the metal conductor…”.” However, again, the Examiner is not persuaded to these arguments. The Examiner believes that the combination of the first circuit, which is attached to the first cold plate, or the second circuit, which is attached to the second cold plate, of SHARAF could be reasonably interpreted as the at least two combination blocks, wherein at least one of the combination of 14 and 20 or 16 and 2, can be the metal conductor (in the rejection 14/20 is regarded as the metal conductor) which is provided to be at least exposed in part to the chamber and configured to contact the coolant flowing in the chamber (see figure 1 of SHARAF) and further provided to be electrically connected to at least the determining circuit (see rejection of claim 1), wherein the circuit which provide connection to the electronics of the metal conductor (14/20). BHATTI supplements the disclosure of SHARAF by teaching that a detecting probe (50/140) may be provided electrically connected to a determining circuit, such as to indicate leakage, but also provide shutdown of the electronics within the system, which is understood through at least the disclosure of col.5, lines 60-62; Wherein if a leakage is detected that may cause harm to a user or the electronics being cooling, it would be understood that the electronics, in order to protect them or a user, would be shutdown to prevent harm, damage, or electrocution. From this, BHATTI could be used to modify the system of SHARAF to incorporate a detector connected further to the determining circuit of SHARAF, which is electrically coupled to the metal conductor at least through the connection to the electronics portion, 20, of the combination 14/20, to provide auto shutdown of the circuitry when a leakage is indicated by the detecting probe further to be coupled to the determining circuit. Due to this, the Examiner believes the combination reasonably teaches the claimed invention described by independent claims 1 and 24. More so, Applicant argues again, “, both Sharaf and Bhatti fail to teach or suggest the use the liquid cooling conductor 110 itself (the metal conductor 112) to serve as a detecting probe”, which is not a requirement of the claimed invention, in that the metal detector and the detecting probe are provided as two separate structures not the same structure. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the metal conductor and the detecting probe being seemingly the same structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP §2145-VI. For these reasons, the Applicant’s arguments are not persuasive, and the rejection provided herein.
At page 9, Applicant alleges patentability of dependent claims 2-23 and 25, in view of the arguments of independent claims 1 and 24. However, in view of the Examiners positioning above, the Examiner believes that at least claims 2-15, 21-23, and 25 are not patentable over the combination of prior art, in view of the new interpretation presented herein, while claims 16-20 remain objected to for containing allowable subject matter (see reasons provided within the Non-Final Rejection mailed on 9 December, 2020) and being dependent upon rejected claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0251859 A1 provides detecting probes apart of a layered liquid cooling structure which are further connected to a determining circuit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/25/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763